     Case 2:19-bk-14693-BR          Doc 49 Filed 04/06/20 Entered 04/06/20 14:37:08                Desc
                                     Main Document    Page 1 of 1



1    Wesley H. Avery, Trustee
     758 E. Colorado Blvd., Suite 210
2    Pasadena, CA 91101
     www.thebankruptcylawcenter.com
3    Phone: (626) 395-7576
     Fax: (661)430-5467
4    Email: Lucy@AveryTrustee.com

5    Chapter 7 Trustee

6
                                 UNITED STATES BANKRUPTCY COURT
7
                    CENTRAL DISTRICT OF CALIFORNIA, LOS ANGELES DIVISION
8
     In re:                                          )   Case No. 2:19-bk-14693-BR
9                                                    )
     GOT NEWS, LLC                                   )   Chapter 7
10                                                   )
                                                     )
11                                                   )   WITHDRAWAL OF NOTICE OF 341(a)
                            Debtor(s).               )   MEETING OF CREDITORS TO BE
12                                                   )   CONDUCTED TELEPHONICALLY ON
                                                     )   05/29/2019
13

14   TO THE ABOVE NAMED DEBTOR(S) AND THE ATTORNEY ON RECORD, IF ANY:

15            Please take notice that Wesley H. Avery, the duly appointed Chapter 7 Trustee of the

16   above-captioned debtor, hereby withdraws the Notice of 341(a) Meeting of Creditors to be

17   Conducted Telephonically filed as Docket No. 48 on April 3, 2020, as it was filed in error.

18            If you have any questions or concerns, please contact the trustee administrator by email

19   to Lucy@AveryTrustee.com.

20   DATED: April 6, 2020                             /s/ Wesley H. Avery
                                                      Wesley H. Avery, Chapter 7 Trustee
21

22

23

24

25

26

27

28
